Citation Nr: 0725723	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-335 19	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, claimed as a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his father


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
degenerative joint disease, lumbosacral spine (claimed as 
lower back injury).

In May 2007, the veteran appeared before the undersigned at a 
travel board hearing held at the Denver, Colorado RO.  The 
transcript of that hearing has been associated with the claim 
file.


FINDING OF FACT

The veteran incurred an injury to his back during basic 
training, sought medical treatment for his back shortly after 
his discharge, and has had continuous problems with his back 
since that time.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the lumbosacral spine have been met.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Although the record reflects that the RO has not provided 
notice with respect to the initial disability rating and 
effective-date elements of the claim, See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a) 
(2005); Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2005); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The veteran credibly testified that he was struck with a 
rifle by a drill instructor during basic training, which 
resulted in an injury to his back for which he sought medical 
treatment within several months of his discharge.  He said he 
has had back problems ever since which have affected his 
ability to work.

The veteran's testimony has been corroborated by his father, 
who stated that the veteran reported the in-service incident 
to him, sought treatment for his back shortly after he left 
active service, and was physically disqualified from his job 
at the casino where he had worked within two to three months 
after leaving service because of his back.

The veteran's testimony has been further corroborated by a 
statement by the doctor who treated him for his back shortly 
after his discharge.

In a February 2005 VA medical examination report, the 
examining physician recorded the veteran's report of his in-
service injury and diagnosed degenerative joint disease of 
the lumbosacral spine with limitations of motion and 
sciatica.  No opinion was provided regarding the etiology of 
the diagnosed disability.

As there is some credible evidence regarding all of the 
required elements for a claim of service connection, and 
there is no evidence against the claim, service connection 
for degenerative disease of the lumbosacral spine is 
warranted.

 
ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine, claimed as a low back disability, is 
granted.



___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


